In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-17-00188-CR

EX PARTE CHARLES BARTON                    §   On Appeal from County Criminal
                                               Court No. 8

                                           §   of Tarrant County (1314404)

                                           §   June 30, 2022

                                           §   Memorandum Opinion by Chief
                                               Justice Sudderth

                                           §   (nfp)

                           JUDGMENT ON REMAND

       This appeal is on remand from the Court of Criminal Appeals.

       This court has again considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By /s/ Bonnie Sudderth
                                         Chief Justice Bonnie Sudderth